When the cause of the servant's injury is a condition of the master's instrumentalities produced either by ordinary wear or by the negligence of fellow-servants, he must show either that his master did and he did not know, or that, his master was and he was not in fault for not knowing, of the defect in time to prevent the accident. St. Pierre v. Foster, ante, 4. In this case there is no evidence from which it can be found that the defendants either knew or ought to have known of the condition of the floor before the accident; consequently there is no evidence from which *Page 277 
it can be found that they failed to perform any duty the relation of master and servant imposed on them for the plaintiff's benefit.
Exception overruled.
All concurred.